Citation Nr: 9922144	
Decision Date: 08/06/99    Archive Date: 08/12/99

DOCKET NO.  98-03 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an evaluation in excess of the initially 
assigned 0 percent for residuals of a left thumb injury with 
a scar and degenerative changes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. Nottle, Associate Counsel


INTRODUCTION

The veteran has active military service from December 1963 to 
December 1965.  His appeal ensues from a December 1997 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office in St. Louis, Missouri (RO), which granted service 
connection and assigned a noncompensable evaluation for a 
scar of the left thumb, effective from October 22, 1997, and 
denied service connection for degenerative changes of the 
left thumb.  In August 1998, the RO granted the veteran 
service connection for degenerative changes of the left 
thumb, and recharacterized the veteran's already service-
connected left thumb disability to include these changes, 
effective from October 22, 1997.  Based on this action, only 
one issue remains before the Board for appellate review: 
entitlement to an evaluation in excess of the initially 
assigned 0 percent for residuals of a left thumb injury with 
scar and degenerative changes.


FINDINGS OF FACT

1.  The veteran's claim is well grounded, and VA has 
fulfilled its duty to assist the veteran by obtaining and 
fully developing all relevant evidence necessary for its 
equitable disposition. 

2.  The veteran's left thumb disability, which includes a 
well-healed scar, an interphalangeal joint deformity and mild 
degenerative changes, is manifested by painful motion and 
slightly decreased sensation along the ulnar aspect.

3.  The veteran's left thumb disability picture is not so 
exceptional or unusual with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.


CONCLUSION OF LAW

The criteria for a 10 percent evaluation for residuals of a 
left thumb injury with a scar and degenerative changes have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1-4.14, 4.40-4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5010, 5224 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the evaluation initially assigned 
his left thumb disability should be increased to reflect more 
accurately the severity of his symptomatology.  His 
allegation, alone, is sufficient to establish a well-grounded 
claim for a higher evaluation under 38 U.S.C.A. § 5107(a) 
(West 1991).  Fenderson v. West, 12 Vet. App. 119 (1999).  
The Board is satisfied that VA has fulfilled its duty to 
assist the veteran by obtaining and fully developing all 
relevant evidence necessary for the equitable disposition of 
his claim. 

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(1998).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which an 
evaluation is based adequately portray the anatomical damage 
and functional loss with respect to all of these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45 (1998). 

The RO has evaluated the veteran's left thumb disability as 0 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Codes 
5224, 5010 (1998).  DC 5224 provides that a 10 percent 
evaluation is warranted for favorable ankylosis of the thumb 
and a 20 percent evaluation is warranted for unfavorable 
ankylosis of the thumb.  Extremely unfavorable ankylosis is 
to be rated as amputation under Diagnostic Codes 5152 through 
5156.  See Note following DC 5227.  Extremely unfavorable 
ankylosis is described in the rating schedule as when all 
joints are in extension or extreme flexion or there is 
rotation and angulation of the bones.  38 C.F.R. § 4.71, DC 
5219(a).  Amputation of the thumb at the distal joint or 
through the distal phalanx warrants a 20 percent evaluation.  
Amputation of the thumb at the metacarpophalangeal joint or 
through the proximal phalanx warrants a 20 percent evaluation 
(minor) or 30 percent evaluation (major).  Amputation of the 
thumb with metacarpal resection warrants a 30 percent 
evaluation (minor) or 40 percent evaluation (major).  38 
C.F.R. § 4.71a, DC 5152.

In this case, there is no evidence that the veteran's left 
thumb is ankylosed.  A December 1997 VA examination report 
reflects that the veteran's left thumb disability includes a 
well-healed scar, an interphalangeal joint deformity and mild 
degenerative changes, and is manifested by painful motion and 
slightly decreased sensation along the ulnar aspect.  The 
examiner, who described the veteran as right hand dominant, 
also reported that the veteran's hands were heavily callused.  
During the examination, the veteran was able to approximate 
his thumb to each of his fingers although barely so with 
regard to his little finger.  He had active range of motion 
from 0 to 25 degrees, passive range of motion from 0 to 30 
degrees, and end-range motion inhibited by pain.  The 
proximal and distal phalanges of the left thumb appeared to 
be essentially normal.  The metacarpophalangeal joint was 
reported to be normal.  Inasmuch as there is no evidence of 
left thumb ankylosis, a compensable evaluation is not 
warranted under DC 5224 or 5152.

DC 5010 provides that traumatic arthritis should be rated 
under DC 5003.  DC 5003 provides that arthritis established 
by x-ray findings will be rated on the basis of limitation of 
motion of motion under the appropriate diagnostic code for 
the particular joint(s) involved.  When, however, the 
limitation of motion is noncompensable under the appropriate 
diagnostic code, a rating of 10 percent is applicable for 
each major joint or group of minor joints affected.  
38 C.F.R. § 4.71a, DC 5003 (1998).  In this case, the rating 
schedule does not contain a code governing limitation of 
motion of the thumb.  In addition, the VA examiner who 
evaluated the veteran in December 1997 indicated that the 
veteran's interphalangeal joint of the left thumb was the 
only area of dysfunction.  Under 38 C.F.R. § 4.45, this joint 
is not considered major nor is arthritis of a minor group of 
relevant joints shown; therefore a 10 percent evaluation is 
not for application.   

Notwithstanding the above, the Board believes that a 10 
percent evaluation is warranted for the veteran's left thumb 
disability pursuant to 38 C.F.R. § 4.59 (1998).  Governing 
legal authority provides that musculoskeletal disabilities 
must be medically evaluated and adequate consideration must 
be given to whether the rating addresses additional 
functional loss due to pain under 38 C.F.R. § 4.40, or due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45, or due to painful motion of a 
joint or periarticular pathology under 38 C.F.R. § 4.59.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); see also VAOPGCPREC 
23-97, 62 Fed. Reg. 63604 (1997) and VAOPGCPREC 9-98, 63 Fed. 
Reg. 56704 (1998).  With any form of arthritis, painful 
motion is an important factor of disability, the facial 
expression, wincing, etc., on pressure or manipulation, 
should be carefully noted and definitely related to affected 
joints.  Muscle spasm will greatly assist the identification.  
Sciatic neuritis is not uncommonly caused by arthritis of the 
spine.  The intent of the schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased.  Flexion elicits such 
manifestations.  The joints involved should be tested for 
pain on both active and passive motion, in weight-bearing and 
nonweight-bearing and, if possible, with the range of the 
opposite undamaged joint.  38 C.F.R. § 4.59 (1998).

In this case, the December 1997 VA examiner objectively 
confirmed that the veteran's joint deformity and degenerative 
changes cause painful active and passive motion.  In light of 
this finding, the Board concludes that the veteran is 
entitled to a 10 percent evaluation, the minimum compensable 
rating for the interphalangeal joint, for residuals of a left 
thumb injury with a scar and degenerative changes.  See 
38 C.F.R. §§ 4.59, 4.71a, DC 5003, 5010.

The veteran is not entitled to an evaluation in excess of 10 
percent even with consideration of the provisions of 38 
C.F.R. §§ 4.40, 4.45 and DeLuca, supra.  There is no evidence 
that his left thumb pain causes additional functional loss 
other than that which was already noted.  He is also not 
entitled to a higher evaluation under any DC governing scars.  
During the December 1997 VA examination, the examiner found 
the veteran's scar to be well healed.  There was no 
indication that the scar caused any functional impairment. 

In reaching its decision, the Board considered the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
veteran, as well as the entire history of the veteran's 
disorder.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1991).  The veteran has asserted, but the evidence does not 
show, that his left thumb disability has caused marked 
interference with employment or necessitated frequent periods 
of hospitalization.  In the absence of such evidence, the 
Board finds that the criteria for submission for assignment 
of an extraschedular evaluation pursuant to 38 C.F.R. § 
3.321(b)(1) (1998) have not been met.



ORDER

A 10 percent evaluation for residuals of a left thumb injury 
with a scar and degenerative changes is granted subject to 
the statutory and regulatory provisions governing the payment 
of monetary benefits.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

